               Case 2:18-cr-00760-GW Document 172 Filed 11/17/20 Page 1 of 5 Page ID #:869

                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 18-760-GW                          JS 3

 Defendant           1. MIKAYEL HMAYAKYAN                                    Social Security No. 3         3   7   0
 akas:                                                                       (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH    DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         11   16    2020

  COUNSEL                                                              James E. Blatt, Retained
                                                                            (Name of Counsel)

    PLEA             U GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO             NOT
                                                                                                               CONTENDERE         GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          18 U.S.C. § 1344(2): BANK FRAUD and 18 U.S.C. § 1028A(a)(1): AGGRAVATED IDENTITY THEFT; FRAUD
          WITH IDENTIFICATION DOCUMENTS;18:AIDING AND ABETTING AND CAUSING AN ACT TO BE DONE as
          charged in Counts 11 and 21 of the Indictment and Count 1 of the Supplemental Information.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of: EIGHTY-FOUR (84) MONTHS.


It is ordered that the defendant shall pay to the United States a special assessment of $300, which is due immediately. Any unpaid
balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of
Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay and
is not likely to become able to pay any fine.

Defendant shall pay restitution in the total amount of $4,906,534.52 to victims as set forth in a separate victim list prepared by the
probation office which this Court adopts and which reflects the Court's determination of the amount of restitution due to each victim.
The victim list, which shall be forwarded to the fiscal section of the clerk's office, shall remain confidential to protect the privacy
interests of the victims.

The amount of restitution ordered shall be paid as set forth on the list attached to this judgment. If the defendant makes a partial
payment, each payee shall receive approximately proportional payments unless another priority order or percentage payment is
specified in this judgment.

A partial payment of $25,000 shall be within 90 days. The balance shall be due during the period of imprisonment, at the rate of not
less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the
restitution remains unpaid after release from custody, monthly payments of at least 10% of defendant's gross monthly income but not
less than $500, whichever is greater, shall be made during the period of supervised release. These payments shall begin 30 days after
the commencement of supervision.

The defendant shall be held jointly and severally liable with defendants Vahan Aloyan, Mikayel Hovhannisyan, and Gayane Hakobyan
to the extent that each is convicted and determined liable for the same victim losses. The victims' recovery is limited to the amount
of their loss and the defendant's liability for restitution ceases if and when the victims receive full restitution.


CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 1 of 4
               Case 2:18-cr-00760-GW Document 172 Filed 11/17/20 Page 2 of 5 Page ID #:870

 USA vs.      1. MIKAYEL HMAYAKYAN                                           Docket No.:    CR 18-760-GW

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have the ability
to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).

The defendant shall comply with Amended General Order No. 20-04.

The Court has found that the property identified in the preliminary order of forfeiture is subject to forfeiture. The preliminary order
is incorporated by reference into this judgment and is final.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Mikayel Hmayakyan, is hereby
committed on Counts Eleven and Twenty-One of the Indictment and Count One of the Supplemental Information to the custody of
the Bureau of Prisons for a term of 84 months. This term consists of 60 months on each of Count Eleven of the Indictment and Count
One of the Supplemental Information to be served concurrently, and 24 months on Count Twenty-One of the Indictment to be served
consecutively to all other counts.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years. This term consists of
three years on each of Count Eleven of the Indictment and Count One of the Supplemental Information, and one year on Count
Twenty-One of the Indictment, all terms to run concurrently under the following terms and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
                     Office and Amended General Order 20-04.

         2.          During the period of community supervision, the defendant shall pay the special assessment and restitution
                     in accordance with this judgment's orders pertaining to such payment.

         3.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

         4.          The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance,
                     judgments and any other financial gains to the Court-ordered financial obligation.

         5.          The defendant shall submit his person, property, house, residence, vehicle, papers, computers (as defined in
                     18 U.S.C. § 1030(e)(1)), cell phones, other electronic communications or data storage devices or media, email
                     accounts, social media accounts, cloud storage accounts, or other areas under the defendant's control, to a
                     search conducted by a United States Probation Officer or law enforcement officer. Failure to submit to a
                     search may be grounds for revocation. The defendant shall warn any other occupants that the premises may
                     be subject to searches pursuant to this condition. Any search pursuant to this condition will be conducted at
                     a reasonable time and in a reasonable manner upon reasonable suspicion that the defendant has violated a
                     condition of his supervision and that the areas to be searched contain evidence of this violation.

         6.          The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate,
                     passport or any other form of identification in any name, other than the defendant's true legal name, nor shall
                     the defendant use, any name other than the defendant's true legal name without the prior written approval
                     of the Probation Officer.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant poses a low risk
of future substance abuse.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons at or before 12 noon,
on January 21, 2021. In the absence of such designation, the defendant shall report on or before the same date and time, to the United
States Marshal located at the Edward R. Roybal Federal Building and U.S. Courthouse, 255 East Temple Street, Suite 1410, Los
Angeles, CA 90012. Bond is exonerated upon surrender.

The Government's request to dismiss the remaining counts of the underlying Indictment is granted.

The Court advises defendant of his rights to an appeal. The Court recommends, but does not order, that defendant be housed at a
CR-104 (wpd 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 2 of 4
                Case 2:18-cr-00760-GW Document 172 Filed 11/17/20 Page 3 of 5 Page ID #:871

 USA vs.      1. MIKAYEL HMAYAKYAN                                                                  Docket No.:        CR 18-760-GW

federal facility in Southern California.




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




             November 17, 2020
             Date                                                                       HON. GEORGE H. WU, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                                        Clerk, U.S. District Court



             November 17, 2020                                                By        /s/ Javier Gonzalez
             Filed Date                                                                 Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                    STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                     While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;                  9.    The defendant must not knowingly associate with any persons engaged in criminal
 2.    he defendant must report to the probation office in the federal judicial                     activity and must not knowingly associate with any person convicted of a felony
       district of residence within 72 hours of imposition of a sentence of probation               unless granted permission to do so by the probation officer. This condition will
       or release from imprisonment, unless otherwise directed by the probation                     not apply to intimate family members, unless the court has completed an
       officer;                                                                                     individualized review and has determined that the restriction is necessary for
 3.    The defendant must report to the probation office as instructed by the court                 protection of the community or rehabilitation;
       or probation officer;                                                                  10.   The defendant must refrain from excessive use of alcohol and must not purchase,
 4.    The defendant must not knowingly leave the judicial district without first                   possess, use, distribute, or administer any narcotic or other controlled substance,
       receiving the permission of the court or probation officer;                                  or any paraphernalia related to such substances, except as prescribed by a
 5.    The defendant must answer truthfully the inquiries of the probation officer,                 physician;
       unless legitimately asserting his or her Fifth Amendment right against self-           11.   The defendant must notify the probation officer within 72 hours of being arrested
       incrimination as to new criminal conduct;                                                    or questioned by a law enforcement officer;
 6.    The defendant must reside at a location approved by the probation officer              12.   For felony cases, the defendant must not possess a firearm, ammunition,
       and must notify the probation officer at least 10 days before any anticipated                destructive device, or any other dangerous weapon;
       change or within 72 hours of an unanticipated change in residence or                   13.   The defendant must not act or enter into any agreement with a law enforcement
       persons living in defendant’s residence;                                                     agency to act as an informant or source without the permission of the court;
 7.    The defendant must permit the probation officer to contact him or her at any           14.   As directed by the probation officer, the defendant must notify specific persons
       time at home or elsewhere and must permit confiscation of any contraband                     and organizations of specific risks posed by the defendant to those persons and
       prohibited by law or the terms of supervision and observed in plain view by                  organizations and must permit the probation officer to confirm the defendant’s
       the probation officer;                                                                       compliance with such requirement and to make such notifications;
 8.    The defendant must work at a lawful occupation unless excused by the                   15.   The defendant must follow the instructions of the probation officer to implement
       probation officer for schooling, training, or other acceptable reasons and                   the orders of the court, afford adequate deterrence from criminal conduct, protect
       must notify the probation officer at least ten days before any change in                     the public from further crimes of the defendant; and provide the defendant with
       employment or within 72 hours of an unanticipated change;                                    needed educational or vocational training, medical care, or other correctional
                                                                                                    treatment in the most effective manner.




CR-104 (wpd 10/18)                                          JUDGMENT & PROBATION/COMMITMENT ORDER                                                                            Page 3 of 4
               Case 2:18-cr-00760-GW Document 172 Filed 11/17/20 Page 4 of 5 Page ID #:872

 USA vs.     1. MIKAYEL HMAYAKYAN                                               Docket No.:     CR 18-760-GW


             The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
 any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 4 of 4
               Case 2:18-cr-00760-GW Document 172 Filed 11/17/20 Page 5 of 5 Page ID #:873


                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 4
